Name: Commission Regulation (EC) NoÃ 1855/2005 of 14 November 2005 supplementing the Annex to Regulation (EC) NoÃ 2400/96 as regards the entry of certain names in the Register of protected designations of origin and protected geographical indications (Mela Alto Adige or SÃ ¼dtiroler Apfel (PGI), Asperge des Sables des Landes (PGI), PÃ ¢tes dÃ¢ Alsace (PGI), JamÃ ³n de TrevÃ ©lez (PGI), Oliva Ascolana del Piceno (PDO))
 Type: Regulation
 Subject Matter: animal product;  Europe;  plant product;  marketing;  foodstuff
 Date Published: nan

 15.11.2005 EN Official Journal of the European Union L 297/5 COMMISSION REGULATION (EC) No 1855/2005 of 14 November 2005 supplementing the Annex to Regulation (EC) No 2400/96 as regards the entry of certain names in the Register of protected designations of origin and protected geographical indications (Mela Alto Adige or SÃ ¼dtiroler Apfel (PGI), Asperge des Sables des Landes (PGI), PÃ ¢tes dAlsace (PGI), JamÃ ³n de TrevÃ ©lez (PGI), Oliva Ascolana del Piceno (PDO)) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2081/92 of 14 July 1992 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular Article 6(3) and (4) thereof, Whereas: (1) In accordance with Article 6(2) of Regulation (EEC) No 2081/92, the Italian application to register the two names Mela Alto Adige or SÃ ¼dtiroler Apfel and Oliva Ascolana del Piceno, the French application to register the two names Asperge des Sables des Landes and PÃ ¢tes dAlsace, and the Spanish application to register the name JamÃ ³n de TrevÃ ©lez were published in the Official Journal of the European Union (2). (2) As no objection under Article 7 of Regulation (EEC) No 2081/92 was sent to the Commission, these names should be entered in the Register of protected designations of origin and protected geographical indications, HAS ADOPTED THIS REGULATION: Article 1 The names in the Annex to this Regulation are hereby added to the Annex to Commission Regulation (EC) No 2400/96 (3). Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 November 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 208, 24.7.1992, p. 1. Regulation as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1). (2) OJ C 12, 18.1.2005, p. 20 (Mela Alto Adige or SÃ ¼dtiroler Apfel); OJ C 47, 23.2.2005, p. 2 (Asperge des Sables des Landes); OJ C 47, 23.2.2005, p. 6 (PÃ ¢tes dAlsace); OJ C 51, 1.3.2005, p. 2 (JamÃ ³n de TrevÃ ©lez); OJ C 59, 9.3.2005, p. 33 (Oliva Ascolana del Piceno). (3) OJ L 327, 18.12.1996, p. 11. ANNEX Products listed in Annex I to the EC Treaty, intended for human consumption Meat-based products (heated, salted, smoked, etc.) SPAIN JamÃ ³n de TrevÃ ©lez (PGI) Fruit, vegetables, cereals, whether or not processed ITALY Mela Alto Adige or SÃ ¼dtiroler Apfel (PGI) Oliva Ascolana del Piceno (PDO) FRANCE Asperge des Sables des Landes (PGI) Foodstuffs referred to in Annex I to Regulation (EEC) No 2081/92: Pasta FRANCE PÃ ¢tes dAlsace (PGI)